DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The drawings filed on 22 August 2019 are acceptable.
1c.	The amendment of 28 October 2019 has been entered in full.
Claim Status:
1d.	Claims 1-20 are pending and under consideration. 
Information Disclosure Statement:

2.	The information disclosure statement filed on 14 December 2019 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The attached references have been considered as to the merits. 
Claim Objections:
3.	Claims 2-5 and 8-11 are objected to because of the following informalities:  
3a.	Claims 2-5 and 8-11 should refer back to the method claimed in the independent claim rather than to an antibody. For example, line 1 of each of claims 2-5 and 8-11 should be amended to recite, “The method 
3b.	For consistency among dependent claims, it is suggested to amend claims 2-5 and 8-11, line 1, to recite “wherein the anti-human CTLA-4 antibody comprises…”.

Claim Rejections - 35 U.S.C. § 112 [b]:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6-7, 12-13, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

4a.	Claims 6-7, 12-13 are indefinite because they recite “Example 2”.  The claims are reading limitations from the specification into the claims.  MPEP § 2173.05(s) states that “[w]here possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claims.  Incorporation by reference is a necessity doctrine, not for applicant's convenience.' Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)."  Please note that this issue could be overcome by amending the claims to refer to the specific assay presented in Example 2 or amending lines 3-4 to recite, for example, “…cell lysis for ipilimumab in an NK92 cell mediated lysis assay 
4b.	Claim 17 recites “….IgG1 heavy chain constant region comprising a mutation”.  However, the claim fails to recite which IgG1 heavy chain constant region the recited  Appropriate correction is required. 	
Claims 18-20 are also rejected under 35 U.S.C. 112 (b) is so far as they depend from claim 17 for the limitations set forth above.

Double Patenting Rejections, Nonstatutory:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

5.	Claims 1-7, 12-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 6-11 of U.S. Patent: 10,196,445, (one inventor in common as instant application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claims 1-7, 12-17 encompass a method of enhancing immune response to a vaccine in a human subject treated with the vaccine comprising administering to the subject an anti-human CTLA-4 antibody having at least twice the ADCC activity of ipilimumab; wherein the anti-human CTLA-4 antibody comprises has reduced fucosylation or comprises an human IgG1 heavy chain constant region comprising a mutation at recited residues. Meanwhile, the claims of ‘445 are directed to a method of treating cancer comprising administering an anti-human anti-CTLA-4 antibody that comprises human IgG1 heavy chain constant region comprising a mutation at the same residues as recited in the instant claims. The ‘445 patent teaches that the anti-human anti-CTLA-4 antibody has enhanced ADCC activity and that the non-fucosylated form has more than twice ADCC lysing activity and more than 10 fold EC50, in NK92 cell lysing assay, (see abstract, column 2, lines 33-42, column 13, lines 36, figures 8A-8D and example 5). The ‘445 teaches that ipilimumab enhances vaccine activity, (see column 16, lines 51-53).   
Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)).  “The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ ” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01.
Additionally, MPEP § 804 (II)(B)(2)(a) discloses that “those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.  See In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim”.  
Furthermore, Applicant is also reminded that in analyzing the disclosure of the reference patent or application, a determination is made as to whether a portion of the disclosure is directed to subject matter that is encompassed by the scope of a reference claim. For example, assume that the claim in a reference patent is directed to a genus 

Claim Rejections - 35 USC § 103:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The instant 1-7, 12-20 claims encompass a method of enhancing immune response to a vaccine in a human subject treated with the vaccine comprising administering to the subject an anti-human CTLA-4 antibody having at least twice the ADCC activity of ipilimumab; wherein the anti-human CTLA-4 antibody comprises an human IgG1 heavy chain constant region comprising a mutation at recited residues and wherein said anti-human CTLA-4 antibody is ipilimumab; wherein the antibody has reduced fucosylation, and wherein said anti-human CTLA-4 antibody is ipilimumab, (claims 2-5).
Sarnaik et al teach administering an anti-CTL4-A antibody, (ipilimumab) to melanoma patients as an adjuvant with peptide vaccines, (see abstract). The reference teaches that Ipilimumab induces regression of metastatic melanoma at doses of 3 mg/kg or greater, alone or with a peptide vaccine, and that it also has activity in renal cell cancer and prostate cancer, (see page 896, column 2). The reference teaches that overall clinical results were favorable, with only 16 (21%) deaths and 33 (44%) relapses in 75 patients, (see page 902, column 1 and figure 1). With respect to the sequences recited in claims 2-5, the specification teaches that said sequences belong to ipilimumab, (see instant specification at table 3 on page 33)
However, the Sarnaik et al reference does not teach that the anti-CTL4-A antibody has twice the ADCC activity of ipilimumab; or that it comprises a human IgG1 heavy chain 
 Moore et al teach antibodies that are engineered to comprise the same human IgG1 heavy chain constant region comprising mutations at the residues recited in instant claim 17, FT (H268F/S324T), (FT),  EF, (S267E/H268F), EFT, (S267E/H268F/S324T), AE, (G236A/I332E), DE, (S239D/I332E), AE, (G236A/I332E), (see page 182, column 2). The Moore et al reference teaches that said mutations lead the antibodies to have more than twice ADCC activities and decreased EC50, (more tenfold), (see figures 2-3, and table 2).   
Shinkawa et al teach that lack of fucosylation in antibodies results in enhancing ADCC activity, more than 50 fold, (see abstract, pages 3466, column 2 and figure 1). 
 It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of Sarnaik et al by engineering ipilimumab of Sarnaik et al to comprises the human IgG1 heavy chain constant region mutations taught by Moore et al, because Moore et al teach that said mutations lead to enhanced ADCC activity, (more than twice) and decreased EC50, (more tenfold). Moreover, one skilled in the art would also be motivated to reduce fucosylation of ipilimumab, because Shinkawa et al teach that lack of fucosylation results in enhancement of ADCC activity. 
The person of ordinary skill in the art would have been motivated to make those modifications because it is desirable to have an improved ipilimumab, since Sarnaik et al teaches that ipilimumab is administered to melanoma patients as an adjuvant with peptide vaccines and that ipilimumab prolongs overall survival in patients with unresectable stages III and IV melanoma after failing at least 1 prior therapy. The skilled artisan would have been antibody‐dependent cell‐mediated cytotoxicity, (ADCC). It is also known that the ADCC function is mediated by the antibody Fc region and over the past decade, engineering of this region to enhance the cytotoxic activity of therapeutic antibodies has been a subject of intense investigation, (see Moore et al, page 181, column 1).

Furthermore, the person of ordinary skill in the art would have had great expectation of success because modifying the ipilimumab antibodies of Sarniak with the mutations of Moore et al or reduced fucosylation of Shinkawa et al would have led to a predictable result (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  One of ordinary skill in the art would have been technologically capable of making the substitution, and the result obtained would have been predictable. See MPEP § 2143(B).  A person of skill has good reason to pursue known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art.

6b.	Claims 1, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibarrondo et al, PLOS One; 2013; Vol. 8, No. 10, e76829, pages 1-10), in view of Moore et al, (mAbs, 2010; Vol. 2, No. 2, pages 181-189), and Shinkawa et al, (The Journal of Biological Chemistry, 2003, Vol. 278, No. 5, pages 3466-3473).

Ibarrondo et al teach that patients with melanoma are administered autologous dendritic cells, (DC) pulsed with MART-I26-35 peptide vaccine in combination with the anti-CTLA4 antibody tremelimumab, (see abstract, and figure 1). The reference teaches that the patients had the objective tumor response, partial responses or complete responses, (see page 6274, and table 2). The reference teaches that overall, 7 patients (3 in the tremelimumab single agent, and 4 in the tremelimumab plus MART-1/DC protocol) had objective positive responses to the treatment, resulting in sustained and durable tumor regression in 6 individuals, (see page 3, column 2 and table S1). The reference further teaches that responders to tremelimumab plus Mart1/DC treatment had higher frequency of the Th1 type CD8+ iNKT cells and a lower frequency Th2/antiinflammatory CD4+ iNKT cells than non-responders. Further studies will be required to confirm that the CD8+ /CD4+ iNKT cell ratio predicts a positive outcome in dendritic cell cancer immunotherapies, and whether such therapies would benefit from adjuvant protocols to selectively drive activation and proliferation of CD8+ iNKT cells, (see page 9, column 1).
With respect to the sequences recited in claims 8-11, the specification teaches that said sequences belong to tremelimumab, (see instant specification at table 3 on page 33).

 Moore et al teach antibodies that engineered to comprise the same human IgG1 heavy chain constant region comprising a mutations recited in instant claim 17, FT H268F/S324T, (FT), S267E/H268F, (EF), S267E/H268F/S324T, (EFT), G236A/I332E, (AE), S239D/I332E, (DE), G236A/I332E, (AE), (see page 182, column 2). The reference teaches that said mutations lead the antibodies to have more than twice ADCC activities and decreased EC50, (more tenfold), (see figures 2-3, and table 2).   
Shinkawa et al teach that lack of fucosylation in antibodies results in enhancing ADCC activity, more than 50 fold, (see abstract, pages 3466, column 2 and figure 1). 
 It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of Ibarrondo et al by engineering tremelimumab  of Ibarrondo et al to comprise the human IgG1 heavy chain constant region mutations taught by Moore et al, because Moore et al teach that said mutations lead to enhanced ADCC activity, (more than twice) and decreased EC50, (more tenfold).  Moreover, one skilled in the art would also be motivated to reduce fucosylation of tremelimumab, because Shinkawa et al teach that lack of fucosylation results in enhancement of ADCC activity. 
The person of ordinary skill in the art would have been motivated to make those modifications because it is desirable to have an improved tremelimumab, since Ibarrondo et al teaches that tremelimumab is administered to melanoma patients as an adjuvant with peptide vaccines.  The skilled artisan would have been motivated to enhance ADCC activity of tremelimumab because it is known that therapeutic antibodies mediate potent antibody‐dependent cell‐mediated cytotoxicity, (ADCC). It is also known that the ADCC function is mediated by the antibody Fc region and over the past decade, engineering of this region to enhance the cytotoxic activity of therapeutic antibodies has been a subject of intense investigation, (see Moore et al, page 181, column 1).
Furthermore, the person of ordinary skill in the art would have been expected to have success because modifying the tremelimumab antibodies of Ibarrondo with the mutations of Moore et al or reduced fucosylation of Shinkawa et al would have led to a predictable result (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  One of ordinary skill in the art would have been technologically capable of making the substitution, and the result obtained would have been predictable. See MPEP § 2143(B).  A person of skill has good reason to pursue known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Accordingly, the invention, taken as a whole, is prima facie obvious over the cited prior art.
Closest Prior Art:	 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
7a.	Jure-Kunkel et al, (WO2009/089260, published on 16 July 2009), teach, the anti-CTLA-4 antibody ipilimumab that comprises the CDR and the heavy and light chain sequences recited in instant claims 1-3, (see SEQ ID NOs: 1 and 2 on page 38).  

7b.	Gomez-Navaro, (US PG-Pub 2005/0226875, published on 13 October 2005), teach an anti-CTLA-4 antibody that comprises the CDR and the heavy and light chain sequences recited in instant claims 1-3, (see abstract and SEQ ID Nos: 17 and 19).

7c.    ClinicalTrials.gov Identifier: NCT00113984, (cited on the IDS of 12/14/2019), evaluates a fixed dose of PROSTVAC/TRICOM vaccine and GM-CSF with increasing doses of anti-CTLA-4 antibody in patients with advanced prostate cancer. No results has been posted.     
Conclusion:
8.	No claim is allowed.
  
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        22 March 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647